Citation Nr: 1100235	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for dysthymic disorder 
(claimed as depression), to include as secondary to service-
connected chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for loss of sense of taste, 
to include as secondary to service-connected sinusitis.

6.  Entitlement to service connection for loss of sense of smell, 
to include as secondary to service-connected sinusitis.

7.  Entitlement to an initial disability rating in excess of 10 
percent for sinusitis.

8.  Entitlement to an initial compensable disability rating for 
chronic fatigue syndrome (CFS).

9.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 until April 
1991, to include service in the Southwest Asia Theater of 
operations during the Gulf War.  The Veteran also served on 
inactive duty in the U.S. Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2006 and September 
2006 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

In accordance with the opinion of the Court of Appeals for 
Veterans Claims (Court), TDIU has been included as an issue on 
appeal, as it is part and parcel of the claim for an increased 
disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009). 
 
The issues of service connection for hypertension, loss of sense 
of taste, and loss of sense of smell, and the claim for TDIU 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 13, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that she wished to 
withdraw her appeal for the claim of service connection for GERD.

2.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

3.  The preponderance of the evidence shows that symptoms 
associated with the  claimed fibromyalgia disorder are 
manifestations of the Veteran's service-connected CFS and are 
contemplated by the rating criteria used for the evaluation of 
that disability.  

4.  The preponderance of the evidence does not show that the 
Veteran's dysthymic disorder is etiologically related to her 
military service or to her service-connected CFS.

5.  The preponderance of the evidence shows that the Veteran's 
sinusitis disability more closely approximates three or more 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment and more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, nasal 
congestion, facial pain, post-nasal drip, and nasal infections.

6.  The preponderance of the evidence dated prior to June 9, 
2008, indicates that the Veteran's CFS disability more closely 
approximated nearly constant symptoms with a restriction of 
routine daily activities of less than 25 percent the pre-illness 
level.

7.  The preponderance of the evidence dated from June 9, 2008, 
indicates that the Veteran's CFS disability more closely 
approximates nearly constant symptoms with a restriction of 
routine daily activities to 50 to 75 percent of the pre-illness 
level.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to 
service connection for GERD by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The criteria for service connection for fibromyalgia are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).  

3.  The criteria for service connection for dysthymic disorder, 
to include as secondary to service-connected CFS, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The criteria for a 30 percent disability rating for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6513 (2010).


5.  The criteria for a 20 percent disability rating for CFS are 
met from February 15, 2006, to June 8, 2008.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.27, 4.88a, 4.88b, Diagnostic Code 6354 (2010).

6.  The criteria for a 40 percent disability rating for CFS are 
met from June 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.88a, 
4.88b, Diagnostic Code 6354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2010).  A substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2010).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  38 
C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During the July 2010 Travel Board hearing, prior to promulgation 
of a decision in the appeal, the Veteran notified the undersigned 
Veterans Law Judge of her desire to withdraw her appeal as to the 
issue of entitlement to service connection for gastroesophageal 
reflux disease (GERD).  The Veteran reiterated her desire to 
withdraw the appeal as to this issue in a correspondence dated on 
July 13, 2010.  

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to service connection for GERD, there remain no 
allegations of errors of fact or law for appellate consideration 
with regard to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal with regards to this claim, and 
it is dismissed.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2005, November 2005, February 2006, May 
2006, and July 2006, the Veteran was notified of the information 
and evidence necessary to substantiate her claims.  VA told the 
Veteran what information she needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

As to the issue of higher initial disability ratings for the now 
service-connected sinusitis and CFS disabilities, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

VA satisfied the notice requirements under Dingess by letters 
dated in May and July of 2006, wherein VA informed the Veteran as 
to the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided to 
the Veteran prior to the transfer and certification of her case 
to the Board, and thus, compliance with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  She was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). A disorder 
may also be service connected if the evidence of record reveals 
that the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
psychoses and arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).



Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia Theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)). 
 
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection. 
 
An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 
 
A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness. 
 
A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C). 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  For purposes of 
section 3.317, disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4). 

Compensation shall not be paid under section 3.317 if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military service in the Southwest Asia theater of 
operations during the Persian Gulf War; if there is affirmative 
evidence that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness is 
the result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value. 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


Fibromyalgia

The Veteran seeks service connection for fibromyalgia.  She has 
essentially claimed that she has a chronic disability that has 
been diagnosed as fibromyalgia, which is related to her military 
service that includes service in the Persian Gulf.  After 
reviewing all of the evidence of record and relevant laws, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection have been met with 
respect to this claim. 

The Veteran's service personnel records confirm her active duty 
service in the U.S. Army, to include service in the Southwest 
Asia Theater of operations. These records do not show that the 
Veteran received any awards or medals indicative of combat.

The Veteran's service treatment records dated during her active 
duty service are negative for findings of fibromyalgia.

Private and VA medical records dated following the Veteran's 
separation reflect treatment for musculoskeletal pain, 
respiratory disorders, psychiatric symptomatology, and 
gastrointestinal symptomatology.  Treatment records dated 
throughout the pendency of the appeal reflect that the Veteran 
was diagnosed and treated for chronic rhinitis, chronic 
sinusitis, arthritis of the knees, right shoulder, constipation, 
irritable bowel syndrome (IBS), GERD, depression, chronic 
pharyngitis, epigastric abdominal pain, and costochondritis.  
(The Board notes that the Veteran was awarded service connection 
for costochondritis as secondary to CFS by way of the July 2006 
rating decision following medical evidence tenderness over the 
upper torso).  These treatment records document her reported 
symptomatology, to include muscle pain, chronic sinus problems, 
depression, multiple joint pain, and fatigue.  Overall, these 
records show that the Veteran was prescribed medication to treat 
her various symptoms, to include medication treat her 
musculoskeletal pain and gastrointestinal symptomatology.    

Private treatment records dated in February and May of 2005 show 
that the Veteran was diagnosed with CFS and fibromyalgia.  These 
treatments records show that the Veteran reported having muscle 
pain, fatigue, and headaches, as well gastrointestinal and sinus 
problems.  She was noted to use prescription medication.     

The Veteran underwent a VA Gulf War examination in June 2006.  
She was noted to have post-separation diagnoses of CFS, 
costochondritis, fibromyalgia, GERD, and arthritis of the knees, 
and right shoulder.  During a clinical examination, the  examiner 
noted the Veteran to have musculoskeletal pain.  Following a 
detailed medical examination, the diagnosis was CFS.    

In the July 2006 rating decision, the RO granted service 
connection for CFS secondary to Gulf War service and awarded a 
noncompensable disability rating, effective February 15, 2006.

Associated with the claims file is a July 2007 private medical 
record showing that the Veteran underwent a rheumatology 
examination.  The private physician noted the Veteran's prior 
medical history to include pain around the sternum and chest 
wall, and diagnoses of costochondritis and arthritis of her 
knees.  She also reported having pain in her back, rib cage, 
shoulders, arms, and legs.  The Veteran stated that she had 
trouble sleeping at night. The major joints examination revealed 
no abnormalities for the elbows, writs, hands hips, or ankle 
joints.  Following a clinical examination, the diagnosis was 
fibromyalgia and the Veteran was prescribed the use of daily 
medication to treat her symptoms.  

In October 2009, the Veteran underwent a VA examination to assess 
her service-connected CFS.  She reported having pain in her back 
and upper chest and that she felt tired.  The Veteran was noted 
to be service-connected for "chest muscle impairment."  
Additional symptoms included generalized muscle aches, weakness, 
and fatigue.  She was noted to have polyarthralgia migratory 
joint pain.  Based on the examination, the examiner determined 
that the Veteran met nine out ten criteria for CFS.  The 
diagnosis was CFS.

Based on the evidence of record, the Board finds that service 
connection for fibromyalgia, to include as due to an undiagnosed 
illness, is not warranted.  Under 38 C.F.R. § 3.317(b)(1), 
fatigue, muscle pain, and joint pain are identified as being 
signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multi symptom illness.  
In this case, the record contains a diagnosis of fibromyalgia by 
the Veteran's private physicians in 2005 and 2007.  However, 
there is no medical evidence of record that identifies the cause 
of the Veteran's fibromyalgia or definitively identifies any 
symptoms that are exclusive to the claimed disorder.  Here, the 
greater weight of the evidence of record indicates that the 
Veteran's symptoms of fatigue, multiple joint pain, and muscle 
pain are manifestations of CFS.  Indeed, the June 2006 VA 
examiner acknowledged the previous fibromyalgia diagnosis, he 
essentially determined, after an extensive review of the claims 
file and clinical evaluation of the Veteran, that the Veteran's 
symptomatology met the criteria for CFS.  This diagnosis was 
later confirmed during the October 2009 VA examination.  The 
Board notes that the VA rating criteria found under Diagnostic 
Code 6354 used to rate CFS recognizes fatigue, or a combination 
of other signs and symptoms as components of CFS, and when read 
in conjunction with 38 C.F.R. § 3.317, this would encompass joint 
and muscle pain.  In essence, since the Veteran's symptoms of 
fatigue, joint pain, and muscle pain have been attributed to CFS, 
this precludes entitlement to service connection for fibromyalgia 
as a separate disorder on a presumptive basis under 38 C.F.R. § 
3.317.

As explained herein, the Veteran's symptoms of fatigue, muscle 
and joint pain, and sleep disturbances are the manifestations 
which support the assignment of a 20 percent rating for CFS prior 
to June 9, 2008, and 40 percent rating from that date for CFS 
under Diagnostic Code 6354.  Hence, fatigue, joint pain, and 
muscle pain represent symptoms which contemplated by the 
enumerated rating criteria for CFS.  To the extent that fatigue, 
joint pain, and muscle pain have been complained of or otherwise 
documented, the Board finds that this is part and parcel of the 
Veteran's service-connected CFS.

Accordingly, service connection is not warranted on an 
independent basis in this case for fibromyalgia.  Essentially, to 
the extent that any such manifestations exist, these symptoms are 
attributable CFS, which is service-connected; as such, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.  To the extent that the claim is for an undiagnosed 
illness, it is one as to which there is no legal entitlement.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317; see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

With regard to the theory of direct service connection, see 
Combee, 34 F.3d at 1042, the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  Even though the Board finds the 
Veteran's testimony about her symptoms of fatigue and 
musculoskeletal pain credible, the Court has held in Esteban v. 
Brown, 6 Vet. App. 259 (1994), that for purposes of determining 
whether the appellant is entitled to separate ratings for 
different problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Here, it has already 
been established that fatigue, joint pain, and muscle pain are 
part and parcel of the Veteran's service-connected CFS.  
Accordingly, service connection for fibromyalgia on a direct 
basis also is not warranted.

Thus, the preponderance of the evidence is against the claim for 
service connection for fibromyalgia and, therefore, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Dysthymic Disorder

The Veteran has asserted that she currently has a psychiatric 
disorder, claimed as depression that is related to her service-
connected CFS.  Having reviewed the evidence of record in light 
of all relevant laws, the Board finds that the preponderance of 
the evidence is against the claim in this instance.  Thus, the 
appeal must be denied.  

A review of the Veteran's service treatment records is negative 
for reports of any psychiatric symptomatology.  The March 1991 
report of medical examination shows that the psychiatric clinical 
examination was generally normal.  On the associated March 1991 
report of medical history, the Veteran denied ever having any 
depression or excessive worry.

The Veteran's private medical records show intermittent reports 
of psychiatric symptomatology.  A February 1999 private medical 
evaluation shows a diagnosis of depression.  Subsequent medical 
records show treatment for depression.  In August 2004, the 
Veteran reported feeling severely depressed; she declined meeting 
with anyone.  The treating physician assessed the Veteran as 
being somewhat depressed and anti-social because of her poor 
outlook of herself.  He discussed with the Veteran that her 
symptoms and withdrawals were likely self-induced psychologically 
as opposed to any medical or clinical manifestations of disease.  

The Veteran underwent a private general clinical evaluation with 
mental status examination in February 2005.  She reported having 
a number of disorders, to include CFS.  She also stated that she 
experienced depression.  During the mental status examination, 
the Veteran stated that she always thought about her health and 
that this made her depressed.  At the conclusion of the 
examination, the diagnostic impression was depressive disorder.  
No opinion was provided as to the etiology of the Veteran's 
disorder. 

The Veteran underwent a VA psychiatric examination in June 2006, 
at which time the claims file was reviewed.  The Veteran reported 
that she felt depressed intermittently ever since her deployment 
to Saudi Arabia in 1990.  She stated that she had been treated 
since the 1990s for symptoms of depression accompanying physical 
and medical problems.  She reported that one of her scariest 
memories of her military service was of having a sinus infection 
while in Saudi Arabia and being unable to use the gas mask 
effectively during a gas alert; there were no noted repercussions 
of this event.  The Veteran reported having an increased 
depressed mood following a breast cancer diagnosis.  She reported 
having numerous psychiatric symptoms, to include a sense of 
hopeless she related to her medical problems.  The Veteran also 
reported an increased in her depressed mood following a loss of 
employment.  Following a mental examination, the diagnosis was 
dysthymic disorder; psychosocial and environmental factors were 
noted to include unemployment and concern about health and recent 
cancer diagnosis.  The examiner opined that the Veteran's 
dysthymic disorder was not caused by or the result of her CFS.  
He stated that there was no material evidence to support a link 
between the Veteran's depressed mood and CFS.  He further stated 
that dysthymia causes low energy and fatigue and that the Veteran 
had numerous situational factors that could also contribute to a 
depressed mood.

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for dysthymic disorder.  
The Board recognizes that the medical evidence shows that the 
Veteran currently suffers from dysthymic disorder.  However, the 
preponderance of the medical evidence, as discussed below, does 
not indicate that the Veteran's current disorder is related to 
her military service or to a service-connected disability.  
Therefore, the Board concludes that service connection is not 
warranted.  

The preponderance of the evidence of record does not show that 
the Veteran's current dysthymic disorder diagnosis warrants 
service connection on a direct basis.  As discussed above, the 
Veteran's service treatment records, overall, are negative for 
reports or a diagnosis of a psychiatric disorder.  In this 
regard, the Board finds that the March 1991 report of medical 
examination, which was completed approximately one month prior to 
her separation, is highly probative as to the Veteran's condition 
at the time nearest her release from active duty, as it was 
generated with the specific purpose of ascertaining the Veteran's 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for the 
Board's decision).  The March 1991 report of medical examination 
is entirely negative for any psychiatric symptomatology and 
weighs heavily against the claim.  The weight of the service 
medical records, including the March 1991 report of medical 
examination, is greater than subsequent private medical treatment 
records based on a history provided by the Veteran.  

Indeed, the medical evidence does not show a diagnosed 
psychiatric disorder until many years after the Veteran's 
separation from active duty service.  The medical evidence first 
reveals a diagnosis of depression in February 1999, nearly nine 
years following separation, and a diagnosis of dysthymic disorder 
in June 2006, over fifteen years after the Veteran's separation 
from active service.  The Board notes that evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since active duty service can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(2000).  Accordingly, entitlement to service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 
3.309.

Additionally, the Board finds that the preponderance of the 
evidence does not show that the Veteran's psychiatric diagnosis 
is etiologically related to her service-connected CFS.  See 38 
C.F.R. § 3.310; Allen, 7 Vet. App. 439.  Here, the Board finds 
highly probative the June 2006 VA examiner's opinion, which upon 
clinical and diagnostic testing of the Veteran, determined that 
is less likely than not that the Veteran's dysthymic disorder is 
related to her service-connected CFS.  This opinion is considered 
highly probative as it is definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

To the extent that fatigue, joint pain, and muscle pain have been 
complained of or otherwise documented, the Board finds that this 
is part and parcel of the Veteran's service-connected CFS.

The Board notes that the only definitive opinion relating the 
psychiatric diagnosis to the Veteran's service-connected CFS is 
the Veteran's own statements.  In addition to the medical 
evidence, the Board has also considered the Veteran's statements 
that she has a psychiatric disorder related to her service-
connected CFS.  In this regard, the Board finds the Veteran's 
statements as to the onset of the claimed disorder, her 
psychiatric symptomatology, and her military experiences to be 
both competent and credible.  A Veteran's lay statements may be 
competent to support a claim for service connection where the 
events or the presence of disability or symptoms of a disability 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, a chronic psychiatric disorder is not a disability 
subject to lay opinions as to diagnosis and etiology.  While some 
symptoms of a psychiatric disorder, such as sleep impairments, 
may be reported by a layperson, the diagnosis and etiology of the 
disorder require medical training.  The Veteran does not have the 
medical expertise to diagnose herself with a psychiatric 
disorder, nor does she have the medical expertise to provide an 
opinion regarding its etiology.  Thus, the Veteran's lay 
assertions as to the etiology of the claimed psychiatric disorder 
are not competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In so determining, the Board recognizes that the claims file 
includes the Veteran's reports of neuropsychological 
symptomatology and medical treatment for her psychiatric 
symptoms.  However, the preponderance of the evidence of record 
does not support an award for service connection for a separate 
psychiatric disorder based on any neuropsychiatric 
symptomatology.  As explained further below, such symptoms are 
contemplated by the rating criteria for the Veteran's CFS.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6354.  To the extent that the 
evidence indicates the presence of neuropsychiatric signs and 
symptoms, such are part and parcel of the service-connected CFS.  

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran has dysthymic disorder that is related 
to her service-connected CFS, or is otherwise related to her 
military service would be speculation, and the law provides that 
service connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In reaching this conclusion regarding the Veteran's claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As 
there is simply no basis upon which to grant the Veteran's claim, 
the appeal is denied.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).
 
The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The Veteran has claimed that her service-connected sinusitis 
disability is more severe than what is reflected by the currently 
assigned 10 percent disability rating.  The Veteran's service-
connected sinusitis currently is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, which concerns sinusitis, maxillary, 
chronic.  This disability, along with the sinus disabilities 
addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, is 
rated pursuant to the General Rating Formula for Sinusitis 
(General Rating Formula).  The General Rating Formula provides 
for a noncompensable rating where sinusitis is detected by X-ray 
only.  A 30 percent rating requires (1) three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment or (2) more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The maximum disability rating of 50 percent is 
assigned (1) following radical surgery with chronic osteomyelitis 
or (2) for near constant sinusitis characterized by headaches, 
pain and tenderness of the affected sinus, and purulent discharge 
or crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 to 6514, General Rating Formula.

An incapacitating episode of sinusitis is defined as an episode 
that requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, 
Note.

The Veteran's service treatment records show treatment for 
sinusitis.  Specifically, a January 1991 service treatment record 
shows that the Veteran presented with a sore throat and foul 
nasal discharge.  She was diagnosed with sinusitis.  In March 
1991, she reported having sinusitis during her service in the 
Southwest Asia region.  

Private medical treatment records reflect that the Veteran 
frequent sought treatment for her sinus symptomatology.  As early 
as November 1991, the Veteran was prescribed the daily use of 
nasal saline rinses and corticosteroid nasal spray to treat 
chronic rhinitis with mixed allergic and non-allergic features.  
In a February 1994 letter, the Veteran's treating physician 
reported that she had been treated for persistent headaches 
consist with chronic rhinosinusitis with the use of 
corticosteroids since June 1993.  She was prescribed a thirty day 
regime of antibiotics in February 1996 following a report of 
bloody nasal mucous and congestion.  A general medical 
examination record notes that the Veteran's symptoms included 
facial pain and green/yellow, thick nasal discharge.  A thirty 
day regime of antibiotics was prescribed again in April 1999 
following a diagnosis of nasal methicillin-resistant 
Staphylococcus aureus (MRSA).  She continued to report sinus 
symptomatology in May and July of 1999, to include a runny nose, 
congestion, and burning of the tongue.  The Veteran's private 
treatment records reflect that she was prescribed antibiotic 
medication from June 2002 until February 2003, and from June 2003 
to October 2003.  Treatment records dated in May, July and 
November of 2004 show that the Veteran's symptomatology was 
significant for a runny nose, head congestion, and post-nasal 
drip; these records show that her prescribed medications included 
an antibiotic.   In August 2004, the Veteran reported having 
sinusitis and a MRSA infection of her throat, after which the 
Veteran was assessed and prescribed the use a corticosteroid for 
three weeks.  A ten day regime of antibiotics was prescribed in 
September 2004.  On October 2004 treatment record shows that the 
Veteran had completed a ten day regime of antibiotics to treat a 
fungal infection in her nose.  She was assessed as having a sinus 
infection, possibly with Candida, and was prescribed the 
continued use of an antibiotic for a prolonged period of 
approximately one month with one refill.  An antibiotic was 
prescribed for ten days in November 2004.  

In June 2006, the Veteran underwent a VA examination to assess 
her sinusitis disability.  At that time, her disability was 
manifested by postnasal drip alternating with nasal congestion, 
both without facial pain.  The examiner noted that the Veteran 
was frequently treated with antibiotics for her sinusitis 
problems.  The physical examination of the nasal cavity revealed 
equal bilateral nasal airflow that did not appeared to be 
reduced.  There was no purulent discharge noted.  The sinuses 
were not tender to palpation and there were no polyps present.  
The external nose appeared normal and there was no crusting.  
Following the examination, the diagnosis was sinusitis.  The 
examiner noted that the Veteran was involved in ongoing treatment 
for her ongoing sinusitis and allergic rhinitis.  He noted that 
these conditions appeared to resolve with antibiotics, and thus, 
the Veteran had not undergone surgery.  

Subsequent private and VA treatment records show further 
treatment for her sinusitis disability.  A fourteen day regime of 
antibiotics was prescribed in November 2006, following the 
Veteran's report of head congestion, facial tenderness, a dry 
cough, and a sore throat.  Records dated in July 2010 show that 
the Veteran was originally prescribed an antibiotic following 
reports of sinus pain, sinus infection, sore throat, and nasal 
congestion; however, the use of antibiotic was discontinued days 
later, as the Veteran presented with chest discomfort.  VA 
treatment records dated throughout the pendency of the appeal 
show that the Veteran was prescribed the use of steroid 
medications to treat her sinusitis disability.  

In support of her claim, the Veteran submitted numerous 
statements in which she described her symptomatology and history 
of treatment for her sinusitis disability.  She reported that she 
was treated with antibiotics on two occasions in 2005 with very 
poor results and that she also used prescription antihistamine 
and a nasal spray to treat her symptoms.  

In October 2009, the Veteran underwent a VA examination to assess 
her sinusitis disability.  She was noted to have intermittent 
sinus infections and difficulty breathing through her nose.  She 
reported occasionally experiencing watery discharge that became 
purulent, and some reddish or bloody discharge.  Her symptoms 
also included headaches and pain over the area of the sinuses.  
The Veteran reported having sinus attacks at least four times a 
year, which required the use of antibiotics and bronchodilators.  
She stated that her frequent use of antibiotics had resulted in 
her easily developing yeast infections.  The examiner noted her 
use of a leukotriene inhibitor, a steroid nasal spray, and 
albuterol oral inhalers.  The physical examination of the 
nostrils revealed mild congestion with crusting, and mild 
swelling of the inferior turbinates.  The pharynx showed post-
nasal drip and there was mild inflammation in this area.  The 
examination revealed tenderness over the paranasal sinuses.  The 
diagnostic impression was history of chronic, recurrent 
sinusitis.  The examiner noted that the Veteran has at least four 
attacks a year that require the use of antibiotics and nasal 
spray.

Based on the foregoing, the Board finds that the Veteran's 
sinusitis disability more closely approximates the criteria for a 
30 percent disability rating.  The evidence dated throughout the 
pendency of the appeal shows that the Veteran experiences 
continuing sinus impairment manifested by nasal drainage, nasal 
congestion, facial pain or tenderness, post-nasal drip, MRSA and 
fungal infections, and headaches.  Overall, the medical evidence 
documents three or more incapacitating episodes within a year 
requiring prolonged antibiotic treatment lasting four weeks or 
more.  The Veteran also experienced numerous episodes of non-
incapacitating episodes, as reflected by the frequent treatment 
for her sinusitis symptomatology, to include the use of steroids, 
antihistamines, and antifungal medication.  Thus, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that a 
30 percent rating is warranted for the Veteran's sinusitis 
disability.

While the Board has found that the symptomatology more closely 
approximates a 30 percent evaluation, as noted above, the Board 
finds that a higher evaluation is not warranted based on the 
evidence of record.  The Board specifically notes that there is 
no evidence that the Veteran has undergone surgery for her 
sinusitis disability.  Indeed, the June 2006 VA examiner 
specifically noted that the Veteran had not undergone surgery.  
As noted above, a 50 percent rating under the relevant Diagnostic 
Code requires either radical surgery that results in chronic 
osteomyelitis or near-constant sinusitis after repeated 
surgeries.  Such has not been evidenced by the record, and 
therefore, a rating higher than 30 percent is not applicable in 
this case.  

The Board has considered the Veteran's statements as to the 
nature and severity of her sinusitis disability.  The Veteran is 
certainly competent to report that her symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased evaluation 
in excess of what has been assigned or that the rating criteria 
should not be employed, she is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).   

The Board has considered whether the application of "staged 
ratings" would be in order.  See Fenderson, 12 Vet. App. at 119.  
However, there appears to be no period on appeal other than what 
has already been identified during which the Veteran's disability 
manifested symptoms meriting a disability rating other than what 
have already been assigned herein.  Thus staged ratings are not 
warranted.

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the 
disability rating currently assigned for her sinusitis disability 
contemplates the level of impairment reported by the Veteran, and 
there is no aspect of the Veteran's disability that is not 
contemplated by the schedular criteria.  Indeed, while a higher 
rating is available for the Veteran's disability, her 
symptomatology simply does not meet the criteria for a higher 
rating at any time during the period currently on appeal.  For 
these reasons, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

CFS

Here, the Veteran claims that her service-connected CFS warrants 
a compensable disability rating.  The Veteran's service-connected 
CFS was assigned a noncompensable rating under Diagnostic Code 
6354, which provides the rating criteria for CFS.  38 C.F.R. § 
4.88b.  Diagnostic Code states that CFS includes debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms.

A 10 percent rating is assigned for signs and symptoms of CFS 
that wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year or the 
symptoms are controlled by continuous medication.

A 20 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

A 40 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or the signs and 
symptoms wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per year.

A 60 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily activities to 
less than 50 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.

A 100 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and so severe as to restrict routine 
daily activities almost completely and which may occasionally 
preclude self-care.  A Note to Diagnostic Code 6354 provides 
that, for the purpose of rating CFS, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, Code 6354.

The Veteran's service treatment records have been reviewed and 
are negative for any symptomatology or diagnoses relevant to the 
CFS disability.

The Veteran's medical treatment records dated after her 
separation from service show frequent treatment for various 
symptoms, to include fatigue.  As early as May 1996, the Veteran 
was noted to possibly have Epstein-Barr recurrent viral 
infections; she was given information about an immune cocktail. 
Treatment records dated throughout the pendency of the appeal 
show treatment for musculoskeletal pain, chronic, recurrent 
sinusitis, depression, costochondritis, recurrent pharyngitis, 
recurrent headaches, GERD, and hypertension.  Private medical 
treatment records dated in August 2004 and October 2004 document 
her report of ongoing fatigue; she reported that she ran out of 
energy mid day and that she was unable to work a full day.  
Following a clinical assessment, the Veteran's general health was 
described as stable and asymptomatic.  A September 2005 private 
treatment record includes the Veteran's report of being unable to 
work due to poor health and an inability to walk further than two 
blocks or lift anything from the floor.  

In February 2005, the Veteran underwent a private clinical 
evaluation and mental status examination, at which time she was 
noted to have been diagnosed with CFS.  On the mental status 
examination, the Veteran's immediate, recent, and longer-term 
memory was generally intact.  She stated that she previously 
worked as a registered nurse but that she became unable to work 
due to being "sick all the time."  The Veteran described her 
typical day and reported that she had to stop and take a nap 
after bathing, eating a light breakfast, and cleaning the house.  
She reported grocery shopping, preparing her meals, and self-
grooming on a daily basis.  She stated that her son did yard work 
and that she drove as needed.  The examiner concluded that the 
Veteran was self-reliant for personal hygiene functions, grocery 
shopping, meal preparations, transportation, and some household 
cleaning tasks.  

The Veteran underwent a VA Gulf War examination in June 2006.  
The examiner noted that the Veteran was diagnosed with CFS in 
1996.  She was noted to have generalized muscle aches and fatigue 
lasting for twenty-four hours after exercise.  She also reported 
having headaches, migratory joint pains, and sleep disturbances 
characterized by irregular sleep patterns.  The examiner 
concluded that the Veteran did meet eight of the possible ten 
criteria for CFS symptoms.  The Veteran reported that all of her 
activities were affected by chronic CFS and that she was barely 
able to do housework.  She reported that some days she got out of 
bed and felt so depressed and achy that she remained in bed for 
the rest of the day.  Her incapacitating episodes usually 
occurred twice per week.  The examiner noted that the Veteran 
required continuous use of medication for CFS, particularly 
antidepressants and pain medication.  

On the physical examination, the Veteran stood five feet and six 
inches tall and weighted 221 pounds.  She was noted to exhibit at 
least a ninety pound weight gain since her separation from the 
military.  The Veteran was noted to have costochondral pain, as 
well as pain in the knees, right shoulder, and most recently 
posterior cervical spine.  The Veteran ambulated with a cane, 
which was observed to be more for balance than for offloading any 
particular joint.   January 2006 X-ray examinations revealed 
degenerative arthritis of the knees, shoulders.  The Veteran was 
noted to be depressed and labile during the examination.  She was 
oriented in three spheres and demonstrated a good memory and 
recall of medical events.  Following the examination, the 
diagnosis was CFS.  

Also in June 2006, the Veteran underwent a VA mental disorders 
examination.  She reported her symptoms to include depression, 
difficulty sustaining motivation, difficulty concentrating at 
times, and fatigue.  On the mental status examination, the 
examiner determined that the Veteran's concentration and 
attention were intact, as well as her short-term memory.  The 
Veteran reported that in her daily life, she needed to make lists 
to recall things.  In addition, the Veteran reported having sleep 
disturbances.

The Veteran's VA medical records dated throughout the pendency of 
the appeal document her reports of fatigue, gastrointestinal 
symptomatology, and musculoskeletal pain.  Overall, these records 
show that she was prescribed medication to treat her 
symptomatology.

Associated with the claims file is a March 2007 Residual 
Functional Capacity Questionnaire completed by the Veteran's 
private treating physician as to her impairments.  The physician 
reported having treated the Veteran since December 2005.  Her 
diagnoses were reported as CFS, breast cancer, arthritis, 
costochondritis, GERD, hyperlipidemia, and hypertension.  The 
physician reported the Veteran's symptoms to include the 
following:  constant knee pain, described as a 9 out of 10, that 
worsened with walking and stair-climbing; episodic chest pain, 
described as 4 out of 10, worse with movement, lifting, and 
touching the area; back pain, described as a 4 out of 10, which 
worsened with movement and lifting, and improved with rest.  The 
physician responded that the Veteran was not a malingerer.  She 
reported that the Veteran's symptoms severe enough to frequently 
interfere with her attention and concentration.  According to the 
physician, the Veteran needed to walk around during an eight hour 
work day and needed to take unscheduled breaks for approximately 
twenty minutes every two hours.  The physician estimated, on 
average, the Veteran was likely to be absent from work as a 
result of her impairments or treatments more than three times a 
month.  
 
In a statement received on June 9, 2008, the Veteran described 
her CFS symptomatology.  She essentially stated that her energy 
level varied from day to day.  Her ability to get out of bed 
varied, as she felt to tired to get out of bed on some mornings.  
The Veteran stated that sometimes that she had to return to bed 
after being up for a very short period of time.  Following 
grocery shopping, she stated that she felt extremely exhausted 
and that she would have to stop to rest or sleep.  The Veteran 
stated that she would remain extremely tired and was usually 
unable to perform any other activities that day; she reported 
that it often took a day or two to recover.  According to the 
Veteran, she was unable to shop and cook on the same day.  While 
she reported attempting to perform her chores, she stated that 
she was unable to sustain a level of energy necessary to complete 
any activity due to extreme fatigue.  She stated that most 
activities increased her feeling of tiredness and that she needed 
to stop to rest before completing chores.  In addition, she 
reported having great difficulty concentrating and staying 
focused.  

The Veteran underwent a VA CFS examination in October 2009.  The 
Veteran stated that she had debilitating fatigue and weakness, 
along with a feeling of tiredness.  She stated that her 
disability was so severe that she had to quit her job.  The 
Veteran reported that her activities of daily living were reduced 
less than 50 percent.  The examiner noted the Veteran to have 
other conditions, including breast cancer, irritable bowel 
syndrome, arthritis, GERD, hypocalcaemia, osteoporosis, allergic 
rhinitis, sinusitis, hyperlipidemia, and hypertension. The 
Veteran also reported experiencing back pain, low grade fever, 
recurrent pharyngitis, and short-term memory loss.  She stated 
that she had generalized muscle aches, weakness, and fatigue 
lasting over twenty-four hours to three days.  Although she 
reported having headaches, she was not clear whether this was 
related to her sinusitis.  Additional symptoms were reported as 
polyarthralgia migratory joint pain, sleep disturbances or 
insomnia, and depression.  According to the examiner, the Veteran 
fit into nine out of ten criteria for CFS, with intermittent 
acute exacerbation of her symptoms.  The examiner stated that the 
Veteran's symptoms usually wax and wanes and aggravates.  The 
Veteran reported that she was fired from her previous employment 
because she could not continue working and had taken many sick 
leaves.  He noted the Veteran's report of being "unable to 
function" standing on her feet and legs.  She was noted to take 
prescription pain medication for her symptoms.

On the physical examination, the examiner described the Veteran 
as chronically ill.  Tenderness was noted over the shoulders, 
chest, and abdomen.  Several symptoms unrelated to CFS were 
noted, including pain points and trigger points.  The examiner 
concluded that the Veteran had become more symptomatic in the 
past year.  

The Veteran further described her symptomatology during the July 
2010 Travel Board hearing.  She reported experiencing generalized 
muscle aches and pains, long periods of lethargy, and being 
"down" for at least twenty-four hours following any physical 
activity.  The Veteran testified that if she woke up in the 
morning and moved around a little, she had to lie down and try to 
sleep.  She reported using prescription pain medication and pain 
patches to treat her symptoms, and she denied any incapacitating 
episodes requiring bed rest or hospitalization by her doctor.  
The Veteran stated that she was incapacitated sometimes once a 
week or once a month, especially twenty-four hours after she 
attempted a physical activity, and that she usually had to rest 
for twenty-four hours.  In order to avoid episodes of exhaustion, 
she testified that she restricted her daily activities.

Having reviewed the foregoing, the Board finds that the Veteran's 
service-connected CFS more clearly approximated the criteria for 
a 20 percent disability rating prior to June 9, 2008.  
Specifically, the medical evidence of record documents the 
Veteran's reports of fatigue, muscle pain, sleep disturbances, 
and depression.  During this period, the Veteran reported being 
unable to work a full day due to fatigue and that she required 
periods of rest after performing morning activities.  During the 
June 2006 VA examination, the Veteran reported incapacitating 
episodes approximately twice per week, along with the 
intermittent inability to get out of bed essentially due to 
depression and pain.  She stated that she needed to rest for 
twenty-four hours following exercise.  Following an examination, 
she was found to meet eight out of the ten criteria for CFS 
symptoms.  The June 2006 examiner noted that the Veteran required 
continuous medication for her CFS, particularly antidepressants 
and pain medication.  Her private treating physician reported in 
March 2007 that the Veteran required a brief period of rest every 
two hours and that her symptoms were severe enough to frequently 
interfere with her attention and concentration.  When viewed in 
its entirety, the evidence of record indicates that prior to June 
9, 2008, the Veteran's CFS more closely approximated nearly 
constant symptoms that restricted her daily activities by less 
than 25 percent of her pre-illness level as contemplated by a 20 
percent disability rating.  

The evidence of record, however, does not indicate that 
disability rating in excess of 20 percent is warranted prior to 
June 9, 2008.  As described above, a 40 percent rating is 
warranted for CFS symptoms that are nearly constant and restrict 
daily activities to 50 to 75 percent of the pre-illness level or 
symptoms that wax and wane resulting in periods of incapacitation 
of at least four but less than six weeks total duration per year.  
Here, the Board notes that the severity and frequency of the 
Veteran's symptoms varied during this time period.  However, the 
preponderance of the evidence for this time period does not 
suggest that her disability more closely approximated periods of 
incapacitation of at least four weeks per year.  Moreover, the 
Veteran was noted in February 2005 and March 2007 to be able to 
shop, drive, prepare meals, and perform household chores, and to 
work if given short periods of rest every two to three hours.  
Essentially the evidence dated prior to June 9, 2008, does not 
indicate that the severity of the Veteran's CFS rose to the level 
contemplated by the criteria for a 40 percent disability rating.  

With respect to the evidence dated from June 9, 2008, this 
evidence indicates that a 40 percent rating is warranted for the 
CFS disability.  The Veteran's June 9, 2008, statement 
constitutes the earliest evidence of record indicating an 
increase in the severity of the Veteran's symptomatology.  
Specifically, the Veteran reported that she was unable to 
complete any activity due her extreme fatigue, that she required 
one to two days of rest following any activities, and that she 
had difficulty with concentrating.  She essentially reiterated 
her contentions during the October 2009 VA examination, at which 
time she reported that her activity level was reduced less than 
50 percent.  The October 2009 VA examiner concluded that the 
Veteran had become more symptomatic over the previous year.  
Indeed, the associated examination report shows that she met nine 
out of the ten criteria for CFS symptoms.  Her increased 
symptomatology was described further during the July 2010 Travel 
Board hearing, during which the Veteran essentially testified 
that she became fatigued following any physical activity.  Given 
this, and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's symptoms from June 9, 2008, 
more closely approximates a reduction in her activity level to at 
least 50 percent of her pre-illness level.  Accordingly, a 40 
percent disability rating is warranted for the Veteran's 
disability from June 9, 2008.   

There is no indication from evidence dated from June 9, 2008, 
that the Veteran's disability is so severe to warrant a rating in 
excess of 40 percent.  The preponderance of the evidence does not 
show that Veteran's experiences nearly constant symptoms that 
restrict the Veteran's routine to less than 50 percent of its 
pre-illness level or that she experiences at least six weeks of 
incapacitation episodes per year.  The Veteran herself has 
reported that her activity level is reduced less than 50 percent.  
Additionally, she reported her incapacitating episodes varied and 
can occur as infrequently as once a month.  Essentially, the 
medical evidence and the Veteran's own reports do not support the 
assignment of a 60 percent rating for this time period.  
Therefore, a rating in excess of 40 percent is not warranted in 
this case.

The Board has considered the Veteran's statements as to the 
nature and severity of her CFS.  The Veteran is certainly 
competent to report that her symptoms are worse and to describe 
her symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, she is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

The Board has considered whether the application of "staged 
ratings" would be in order.  See Fenderson, 12 Vet. App. at 119.  
However, there appears to be no identifiable period of time since 
the effective date of service connection during which the 
Veteran's service-connected CFS is shown to warrant disability 
ratings in excess of what has been assigned herein.

Additionally, the Board has considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  As previously described, 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
Id.  

In this case, as has already been fully discussed herein in 
assigning the 20 percent and 40 percent disability ratings, the 
evidence of record does not establish that the schedular criteria 
are inadequate to evaluate the Veteran's disability.  Indeed, 
higher ratings are available under the applicable criteria for 
the staged time periods; however, as discussed above, the 
Veteran's disability does not more closely approximate the 
criteria for disability ratings higher than what has already been 
assigned.  Thus, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The claim for entitlement to service connection for GERD is 
dismissed.

Service connection for fibromyalgia is denied.

Service connection for dysthymic disorder, to include as 
secondary to CFS, is denied.

Entitlement to a 30 percent disability rating for sinusitis is 
granted, subject to the laws and regulations governing monetary 
awards.

Entitlement to a 20 percent disability rating for CFS is granted 
from February 15, 2006, to June 8, 2008, subject to the laws and 
regulations governing monetary awards.

Entitlement to a 40 percent disability rating for CFS is granted 
from June 9, 2008, subject to the laws and regulations governing 
monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
she is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).



Hypertension

Here, the Veteran has claimed that her currently diagnosed 
hypertension is related to her military service.  Specifically, 
she reported that she exhibited elevated blood pressure readings 
during his military service and that her condition continued 
following her separation from active duty.  Having reviewed the 
medical evidence of record, the Board finds that additional 
development is needed with respect to the Veteran's claim.

Associated with the claims file are the Veteran's service 
treatment records which show possible evidence of elevated blood 
pressure.  The March 1991 report of medical examination, 
completed in the month prior to her separation, shows that the 
Veteran's blood pressure was 130/90.  There is no indication that 
any additional blood pressure readings were obtained during the 
Veteran's active duty service.  

The Veteran's post-separation private medical treatment records 
show that she presented with marginal blood pressure as early as 
November 1991.  She was noted to have a medical history 
significant for hypertension in November 2000 and a November 2000 
private treatment record shows a diagnosis of essential 
hypertension.  Subsequent private and VA medical records show 
consistent treatment for her hypertension disorder.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and or etiology of her current hypertension disorder.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 
1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits).   

In light of the foregoing, it is unclear whether the Veteran's 
current hypertension disorder is related to her military service.  
Given the service treatment record showing an episode of elevated 
blood pressure prior to separation, the more recent medical 
records showing a current hypertension diagnosis, and the 
Veteran's competent lay statements regarding the onset and 
continuity of her hypertension symptomatology, the Board finds it 
necessary to provide the Veteran with an appropriate VA 
examination in an attempt to determine whether her current 
hypertension disorder is related to his active service.  
Therefore, a remand is needed for VA an examination and medical 
opinion.  See McLendon, 20 Vet. App. at 79.

Loss of a Sense of Taste and a Sense of Smell

Here, the Veteran has claimed that she has loss her sense of 
taste and her sense of smell due to her service-connected 
sinusitis disability.  She has reported that her disorders first 
manifested following treatment for her sinusitis disability, to 
include the frequent use of antibiotics.  Having reviewed the 
medical evidence of record, the Board finds that additional 
development is needed with respect to the Veteran's claims.  

The Veteran's service treatment records were reviewed and are 
negative for complaints or treatment related to her sense of 
taste and her sense of smell.

Private medical records associated with the claims file show 
intermittent reports of decreased ability to taste and smell.  
The first report of an inability to taste or smell is documented 
in a March 2008 private treatment record.  The Veteran underwent 
a clinical examination at that time, which revealed that her nose 
was swollen, with mucus.  The diagnosis was anosmia. She was 
again diagnosed with anosmia in May 2008.  No opinion was 
provided for this diagnosis.  

The claims file reflects that the Veteran was afforded a VA 
examination in June 2006.  The Board, however, finds the June 
2006 VA examination to be inadequate with which to decide the 
Veteran's claims.  During the examination, the Veteran reported 
having a complete loss of sense of taste or smell as secondary to 
her sinusitis.  She reported that she was unable to enjoy food, 
but also stated that she was able to discern between salty and 
sweet.  Neurological examination revealed that cranial nerves II 
through XII were grossly intact.  On the physical examination, 
the Veteran initially indicated that she was unable to detect the 
smell of ammonia salts.  Upon a second presentation, the Veteran 
stated that she was able to sense the test substance slightly on 
the left side, but that she was unable to sense it on the right 
side.  The examiner stated that this response suggested that the 
Veteran was malingering, as ammonia is an irritant to the fifth 
cranial nerve which supplies sensation to the face and nose.  He 
noted that olfactory cranial nerve I is responsible for smell.  
However, there was no indication whether cranial nerve I was 
evaluated during the examination.  Thus, it is unclear whether 
there is any impairment of the olfactory cranial nerve I and 
whether such impairment has resulted in a disorder affecting the 
Veteran's ability to smell.  Moreover, the June 2006 VA examiner 
explicitly stated that he was not equipped to fully evaluate the 
Veteran's sense of smell and taste, as the necessary equipment 
was unavailable.  As a result, it cannot be said that the June 
2006 VA examination constitutes a full and complete assessment of 
the Veteran's claimed disorders.

The claims file reflects that the Veteran's claims file was 
subsequently reviewed by a VA examiner in September 2006 for the 
purpose of obtaining an opinion with regards to the Veteran's 
claims.  The associated September 2006 VA sense of smell and 
taste examination report reflects that the Veteran was offered a 
second examination with respect to her claims, but she was unable 
to attend the appointment.  There is no indication in the claims 
file that any further attempts were made to provide with the 
Veteran with a secondary VA examination.  The examiner concluded, 
however, that an additional examination was not necessary as a 
medical opinion could be rendered following a review of the 
objective medical records and medical literature.  It appears 
from the a review of the examination report that the September 
2006 VA examiner relied primarily on the incomplete June 2006 
examination to conclude that there was no objective evidence of a 
loss of smell based on testing with ammonia salts.  However, the 
examiner failed to discuss or reconcile the June 2006 VA 
examiner's statement essentially that a full evaluation of the 
Veteran's sense of smell was not completed due to a lack of 
equipment.  Therefore, the September 2006 examiner's reliance on 
the incomplete June 2006 examination results calls into question 
the accuracy and credibility of the examiner's conclusion and 
opinion.  In light of the September 2006 examiner's primary 
reliance on the incomplete and inadequate June 2006 examination 
in rendering a diagnosis and opinion in this case, the Board 
finds that the September 2006 is also inadequate with which to 
decide the Veteran's claim.  

With respect to the loss of sense of taste claim, the September 
2006 examiner noted that a specific examination for sense of 
taste was not conducted in June 2006.  Yet, she noted that the 
June 2006 VA examination revealed that the neurologic examination 
was intact.  The examiner reiterated that a repeat examination 
was unnecessary, as there is no physiologic mechanism for 
sinusitis to cause a loss of taste.  The examiner did not provide 
any further explanation to support this conclusion and did not 
discuss other possible etiological causes of the claimed 
disorder.  Specifically, the examiner did not discuss or consider 
the Veteran's claim that her loss of sense of taste disorder was 
related to the use of antibiotic medications to treat her 
sinusitis. 

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim for service connection, even 
if not statutorily obligated to do so, it must provide an 
adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence . . 
. is essential for a proper appellate decision").  In this case, 
the Veteran has not been afforded an adequate examination to 
assess the etiology of the claimed loss of sense of taste and 
smell disorders.  Thus, the RO/AMC shall schedule the Veteran for 
an appropriate examination to assess the etiology of the claimed 
loss of sense of taste and loss of sense of smell disorders.




TDIU

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In June 2008, the Veteran reported that she was 
terminated from her previous employment due to frequent 
absenteeism caused by her service-connected chronic sinus and 
respiratory problems.  During the October 2009 VA CFS 
examination, the Veteran essentially reported that she was unable 
to work due to her CFS.  This contention was reiterated during 
the July 2010 Travel Board hearing.  The Board notes that a 
request for TDIU benefits, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice, 22 Vet. App. 447.  Additionally, 
as noted above, the disability ratings for the Veteran's 
sinusitis and CFS disabilities have been increased and the claims 
for service connection for hypertension and for loss of sense of 
taste and smell have been remanded for additional development, 
the outcome of which could possibly have bearing on whether the 
Veteran meets the criteria for TDIU benefits.  As such, the Board 
finds that the issue of whether the Veteran is entitled to TDIU 
is inextricably intertwined with her increased rating claims and 
the service connection claims.  Therefore, the issue of a TDIU 
will be held in abeyance pending completion of the additional 
development discussed above.  See Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991).  In this regard, the RO/AMC may decide to 
pursue further development of the Veteran's employment history, 
or to obtain additional medical evidence or medical opinion, as 
is deemed necessary to develop the TDIU claim. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination to determine the etiology of 
the claimed hypertension disorder.  The 
claims folder and a copy of this Remand must 
be made available to the examiner.  The 
examiner shall note in the examination report 
that the claims folder and the Remand have 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner shall be conducted at this time, and 
included in the examination report.  The 
examiner is asked to identify all 
hypertensive disorders found to be present.  

Following the examination and claims file 
review, the examiner shall opine as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any of diagnosed hypertension disorder 
is etiologically related to any documented 
in-service episodes of elevated blood 
pressure, or is otherwise related to the 
Veteran's period of active service.  The 
examiner should consider any reports of 
continuity of sinus symptoms since service 
and acknowledge such statements made by the 
Veteran in offering the opinion.   

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
claimed loss of sense of taste and loss of 
sense of smell disorders.  The claims folder 
and a copy of this Remand must be made 
available to the examiner.  The examiner 
shall note in the examination report that the 
claims folder and the Remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner shall be conducted at this time, and 
included in the examination report.  


The examiner is asked to identify all loss of 
sense of taste and loss of sense of smell 
disorders found to be present.  For all 
diagnoses made, the examiner is asked to 
opine as to the following:

(a)  Opine whether it is at least as likely 
as not (i.e., there is at least a 50 percent 
probability) that any diagnosed loss of sense 
of taste and loss of sense of smell disorders 
are etiologically related to the Veteran's 
service connected sinusitis disability, to 
include any medications prescribed to treat 
the disability or the prolonged use of any 
medications prescribed to treat the 
disability.  In so doing, the examiner is 
asked to discuss the Veteran's report of the 
onset of the claimed disorders following 
treatment for her service-connected sinusitis 
disability.

(b)  Opine whether it is at least as likely 
as note (i.e. a 50 probability or greater) 
that any diagnosed loss of sense of taste or 
loss of sense of smell disorders is 
etiologically related to the Veteran's period 
of active service.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  In so doing, the examiner is 
asked to discuss and reconcile any 
conflicting medical evidence or medical 
opinions of record.  If the examiner is 
unable to provide an opinion without resort 
to mere speculation, he or she should so 
indicate and explain why an opinion cannot be 
reached.  

3.  The RO/AMC shall consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16 on the basis 
of the Veteran's service-connected 
disabilities.  In so doing, the RO/AMC may 
decide to pursue further development of the 
Veteran's employment history, or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary. 
 
4. The RO/AMC should then readjudicate the 
Veteran's claims for service connection and 
the claim for TDIU benefits.  If the decision 
with respect to the claims remains adverse to 
the Veteran, she and her representative 
should be furnished a Supplemental Statement 
of the Case and afforded an appropriate 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board following the purpose 
of appellate disposition. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


